The prisoners were jointly indicted at the District Court of Prince Edward, in September, 1795, for feloniously stealing a 115 horse of the price of 201. of the *goods and chattels of John Standfield; the time laid is the 29th of September, 1793, and the place, Halifax county, within the jurisdiction of the court, against the form of the act, &c.
The prisoners pleaded, and were tried separately, and each of them was found guilty by his jury. On being led to the bar, and being severally asked why sentence of death should not be pronounced against them, they severally prayed the benefit of the clergy : whereupon, with the consent of the prisoners, “the matters of law arising in this case are *33adjourned to the general court: and whether, if it be the opinion of the general court, that the defendants aforesaid he entitled to their clergy, the court here shall proceed to sentence and execution thereof, or a new indictment for grand larceny be preferred against them.”
November 14th, 1795, the general court, consisting of Tucker, Parker, Tyler and Jones, decided “that the defendants are entitled to the benefit of clergy on the conviction in the proceedings mentioned; that the said district court ought to proceed to judgment thereon, and that no new indictment ought to be preferred against them.”